DETAILED ACTION
1.	Claims 1, 3-4, 6, 8-13, 15, and 17-19 are pending in this continuation application of reissue application 17/139,943 for reissue of US Patent 10,312,735 (hereinafter “the '735 patent”) issued from application no. 14/478,169 (hereinafter “the '169 application”).
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘735 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 251
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

6.	Claims 1, 3-4, 6, 8-13, 15, and 17-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 3, 2021 Declaration is set forth below.
	The reissue oath/declaration filed with this application is defective because it is not signed by the assignee or all inventors.
The reissue oath/declaration filed with this application is also defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  MPEP 1414 II.(B) states in part: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original patent claim, and how it renders the original patent wholly or partly inoperative or invalid.”  The statement of error in the oath/declaration fails to specifically identify an error.  Although the statement explains that the “reissue application is a broadening by way of presenting new claims” and that the “new claims include limitations which are not in original patent claim 1,” the statement fails to identify at least a single word, phrase, or expression in claim 1, and how it renders the original patent wholly or partly operative or invalid.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).
	The examiner also notes that the statement is problematic because “including limitations which are not in original claim 1” is not broadening.  Broadening generally occurs when a limitation is removed from a claim, not when a limitation is added.  An example of an acceptable broadening error statement is “The limitation “abc” in claim “x” renders the claim unduly narrow because it is unnecessary for patentability.” 

7.	Claims 1, 3-4, 6, and 8-11 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case, Applicant broadened the originally patented independent claim 1 in this reissue at least by deleting/omitting the patent claim language “wherein the transmitted power has a predetermined frequency band.”

(Step 2: MPEP 1412.02(B))  The record of the ‘169 application prosecution indicates that on September 27, 2018, Applicant amended claim 1 as follows:
1 Claim 1 (Amended): A wireless power transmission apparatus comprising: 
a source resonator configured to transmit and output power to a wireless power reception apparatus by resonating with a target resonator of the wireless power reception apparatus, wherein the transmitted output power has a predetermined frequency band; and
a resonant power generator comprising first and second notch filters coupled to a low-pass filter (LFP),
wherein the first and second notch filters are configured to cancel a third harmonic component of the output power signal, and the LPF is configured to cancel a fifth or higher odd-order harmonic component of the output power,
wherein the resonant power generator is configured to differentially input a first input signal and a second input signal to the source resonator, and cancel an even-order harmonic component of the output power, and
wherein the source resonator is further configured to transmit the output power from which the third harmonic component and the fifth or higher odd-order harmonic component have been cancelled to the wireless reception apparatus.
.
The limitation underlined above was added in direct reply to the Final Rejection issued on 4/19/2018 and the Advisory action issued on 4/27.2018.  Thus, the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.

(Step 3: MPEP 1412.02(C))   In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.
In the instant case, the surrendered subject matter has been entirely eliminated.  Therefore, improper recapture of broadened claimed subject matter surrendered in the original prosecution is clearly present in the instant reissue application.  

Allowable Subject Matter
8.	Claims 12-13, 15, and 17-19 would be allowable if the rejection for defective reissue declaration is overcome.
The following is a statement of reasons for the indication of allowable subject matter: when considered in combination with all of the other limitations of the claim the prior art of record does not teach or suggest: 
a resonant power generator with two power amplifiers, each including a notch filter to cancel third harmonic of power signals, a low pass filter to cancel fifth and higher odd-order harmonic components of the power signals and a resonator that receives filtered differential power signals with 180 degrees phase difference to cancel even-order harmonic component of the transmitted power.
Von Novak (US 2014/0246916) discloses a wireless power system with active and adaptive cancellation circuitry and a low pass filter to reduce harmonic emissions.  Von Novak also teaches that notch filters can be used in other embodiments to attenuate specific frequencies.  However, Von Novak does not disclose the combined use of a low pass filter to filter 5th and higher order harmonics and two notch filters to filter third harmonic power signals.  Van Novak also discloses active cancellation based on emitted and sensed signals that are 180 degrees apart in phase.  However, the claims require low pass filtered differential power signals 180 degrees apart, not emitted and sensed signals as taught by Von Novak.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992